DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Octo 12, 2022 has been entered.
 Response to Arguments
Applicant’s arguments, filed with the RCE, with respect to the rejection(s) of claim(s) 1, 10 and 19 under Li (§102) and Li and Mann (§103) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomassi (US 2015/0214779).
Tomassi discloses an automatic transfer switch with a priority setting.  Paragraphs 112-113 discloses that when the main source (S1) fails, two backup sources (S2, S3) are brought online.   Paragraph 113 details that a user can predetermine the priority of S2 and S3.  Paragraphs 85 and 116 indicate that the user preference is “downloaded” to the transfer switch memory. 
The Applicant argues that Li “merely discloses a generic ‘logic control’” (Remarks, page 9).  The Li logic includes a disclosure regarding preferring one source over the other.  This makes it “preference data”.  The Examiner notes that the data itself is not defined in any of the claims. 
The contention that Li’s logic is “simple” is not persuasive to preemptive rebut the combination of Li with another reference (Tomassi) that discloses preference data.  Simple is subjective and does not explicitly exclude the inclusion of other components/functionality.  A pocket calculator is “simple” when compared to a desktop computer.  A desktop computer is “simple” when compared to a super-computer.  Li’s abstract does not place any prohibition on improving its logic, even if that improvement can be labeled as relatively “complex”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
During the telephone interview, we discussed that more clearly defining the preference data would overcome the prior art.  The Examiner notes that the amendments to claims 1, 10 and 19 define how the preference data is provided (not what it is).  Generally “downloading” information is within the level of ordinary skill in the art.  As Li already discloses preference data, changing how that data is given/provided to the Li transfer switch appears to be an obvious modification.  New claim 21 does not clearly define what the preference data is.  It appears to indicate what the user thinks about when creating the preference data (data doesn’t “consider”, but people who create the data do).  The language of claim 21 is not specific enough to define the preference data in a manner that overcomes the prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite because the limitation of “takes into consideration” does not particularly point out and distinctly claim the subject matter which the invention regards as the invention.  While this phrase is taken verbatim from the specification (so there is written description support), it does not actually define what the preference data is.
It is unclear how data takes things “into consideration”.  Data does not contemplate or consider things to decide how to change itself.  There is no indication in the claim (or specification) of how the preference data actually takes the recited parameters into consideration to impart any definitiveness into the claim.  To take something into consideration means “to thing about (something) before one makes a decision or forms an opinion.”  (Merriam-Webster Online Dictionary; https://www.merriam-webster.com/dictionary/take%20%28something%29%20into%20consideration).  Data does not “make a decision” or “form an opinion”.
Further, there is nothing in the claim to indicate that, after these parameters are “taken into consideration”, the preference data explicitly uses the parameters to further change itself.  If it is raining, I may take that into consideration when I leave the house – but it does not require that I change my behavior and use an umbrella (or avoid going outside). 
The claim is indefinite because it does not particularly point out and distinctly claim what the preference data is. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 201733131) in view of Tomassi (US 2015/0214779).
With respect to claim 19, Li (fig 1a; par 27-38) discloses a transfer switch (intended use) for selectively supplying power from a plurality of power sources to an electrical load, the transfer switch comprising: 
a power source analyzer (VDS1, VDS2) configured to analyze a plurality of power sources and determine power data based on the analysis of power sources of the plurality of power sources, to identify, based on the power data, one or more of the plurality of power sources providing a power greater than a threshold value of power required to actuate a transfer mechanism (by giving them a logic “1”); 
a memory (par 36; Li knows which source to use as priority and thus is interpreted as having a memory) configured to store preference data to indicate which of the power sources to use to power the transfer mechanism for power continuity, load shedding, or maintenance purposes (see art rejection of claim 4); and 
a source select module (VG) connected to the power source analyzer to receive the power data from the power source analyzer, the source select module configured to select, based on the analysis by the power source analyzer of the plurality of power sources and based on the preference data, a power source from the identified one or more power sources providing power greater than the threshold value (par 36); and 
a source select relay (M1 and/or M2) connected to the source select module, and configured to connect the selected power source to the transfer mechanism (M1 and M2 are connected to Vdd1 and Vdd2 outputs) to actuate the transfer mechanism upon receipt of a control signal from the source select module (transfer mechanism is not claimed – it is an intended use limitation).
Li discloses that the power levels of two sources are compared to a threshold to generate a binary logic output (1 for above the threshold, 0 for below).  Because the outputs of VDS1/VDS2 are binary, there inherently exists a threshold to separate the input power level into two levels.  Li then discloses that the system selects a source by using the logic 1/0 to operate the corresponding MOSFET (M1 or M2).
Li discloses that if both sources are sufficient (logic 1), then “preference data” indicates that the first source should be selected (par 36).  Because the Li system is autonomous, this “preference data” is “stored” within the system.
It is also noted that claim 19 repeats the functionality of claim 1 but presents them as named modules.  As Li discloses the structural components that carry out the claim 1 functionality of selecting a power source, Li also discloses named modules.  
As previously discussed, the transfer switch is an intended use limitation.  MPEP §2111.02(II).  As compared to the parent application, the limitations in the body of claim 19 that define the transfer switch have been removed.  The claim is now limited to the analyzing and selection of power sources (the claim scope does not include sending this selected power source to a transfer switch). Even the last amended limitation only broadly indicates that the source select relay is “configured to connect the selected power source to the transfer switch”.  The transfer switch itself is not claimed.  Thus, the art rejection of claim 19 does not cite to Mann. 
Li discloses a memory “configured to store preference data”, but does not expressly disclose the preference data is stored in the memory by downloading it via a communication interface.  Tomassi discloses a transfer switch comprising a memory (par 119) configured to store preference data to indicate which of the power sources to use to power the transfer mechanism for power continuity, load shedding, or maintenance purposes (par 112-113), wherein the preference data is stored in the memory by downloading it via a communication interface (par 85, 116) of the transfer switch.
Tomassi discloses a transfer switch that allows a user to program the priority of sources.  This priority is not instantly forgotten, and is therefore “stored in the memory” (as memory is disclosed in paragraph 119).  Li and Tomassi are analogous because they are from the same field of endeavor, namely transfer switches.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Li to include the downloadable preference data, as taught by Tomassi.  The motivation for doing so would have been to give the user control over their product.
Li appears to disclose fixed preference data. Once a user buys the transfer switch, they are stuck with its programmed priority.  Tomassi improves on Li by giving the user the option to update the preference data as their needs change. 
With respect to claim 20, Li discloses: 
wherein the transfer mechanism is configured to selectively connect individual power sources of the plurality of power sources to the load (this is what transfer mechanisms are normally configured to do – reciting this configuration does not overcome the breadth of claim 19, in which the transfer switch and its “mechanism” are not actually being claimed); and 
wherein the preference data indicates which of the power sources to use to power the transfer mechanism for at least one of power continuity, load shedding, or maintenance purposes (defining what the preference data is “for” does not further narrow the claim, as discussed above in the rejection of claim 4).
With respect to claim 21, Tomassi discloses the preference data takes into consideration a type of load that is powered (par 112-113).  The user, by creating the preference data, as taken into consideration the type of load to be powered.  In other words, it is the “type” of load that requires backup power.  
Claims 1-5, 7-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomassi and Mann (US 2014/0001861).
With respect to claim 1, Li discloses a method (fig 1a; par 27-38) of transferring a load between power sources (intended use), comprising; 
performing an analysis (within VDS1, VDS2 and SD) of a plurality of power sources (source1, source2) to identify one or more power sources providing a power greater than a threshold value of power required to actuate a transfer mechanism (par 31; a sufficient power source results in VDSn outputting a “1”, while an insufficient source gets a “0”); 
storing preference data to indicate which of the power sources to use to power the transfer mechanism (par 36; see below); and 
selecting(via VG and M1/M2), based on the analysis of the plurality of power sources and based on-the preference data, a power source from the identified one or more power sources providing power greater than the threshold value (par 36).  
As discussed above, Li discloses selecting from two sources to provide a single output.  Li does not expressly disclose the preference data is stored in memory by downloading it or connecting the selected source to a transfer switch.  Tomassi discloses the downloaded preference data, and the references are analogous, as discussed above in the art rejection of claim 19.
Mann teaches a method of transferring a load between power source (fig 1; par 18-30) comprising:  
performing an analysis on a plurality of power sources (within 110; par 24);
selecting, based on the analysis, a power source (within 110; one of the two sources 102, 104 is selected as VMAX);
connecting the selected power source to a transfer mechanism to provide power to the transfer mechanism (see fig 1, the power line connecting the output of 110 to the operating power input of the transfer switch 118); and
actuating the transfer mechanism using the power provided by the selected power source (par 27-28).
Mann teaches that it is known to use a selected power source as operating power for a transfer switch.  The combination (Li/Tomassi) and Mann are analogous because they are from the same field of endeavor, namely selectable power supplies.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Li to have its output provide operating power for a transfer switch, as taught by Mann.  The motivation for doing so would have been to successfully operate the transfer switch.  Transfer switches require operating power.  Mann shows that it is known to select between a plurality of sources (similar to what is disclosed by Li) to provide operating power for a transfer switch. 
With respect to claim 2, Li discloses the first power source is an active power source providing power when connected to the load and the second power source is an inactive power source not providing power when connected to the load.  
“when” connected to the load is a hypothetical that does not import any specific structure or functionality into the claim.  As noted above, the claim is limited to the analyzing and selection of power source – there are no claimed limitations directed to the transfer switch or actuating such a transfer switch to supply any type of power to a load. 
Li discloses (par 34) that the first source is a “1” and the second source is a “0”; thereby anticipating the limitation of the first source being “active” (it exists at a high enough power level to be given a logical “1”) and the second source being “inactive” (it has an insufficient power level).  These logical states would exist “when” they’re connected to a load (through structure that isn’t being claimed).
With respect to claim 3, Li discloses the selected power source is the first power source (par 34 or 36).  
With respect to claim 4, Li discloses the preference data indicates which of the power sources to use to power the transfer mechanism for at least one of power continuity, load shedding, or maintenance purposes (inherent).  Claim 4 recites a description of what a claim 1 limitation is “for”.  None of claims 1 or 4 positively introduce the transfer mechanism as a distinct claimed limitation or explicitly indicate that the selected power source is provided as operating power to this transfer mechanism.  The limitation of what the preference data is “for” does not remedy the breadth of claim 1.  Li’s preference data (par 36; selecting source1 as the higher priority source) can be labeled as “for” continuity, load shedding, or maintenance without affecting its functionality or the structure of the figure 1a system.  Assigning a name (label) to a feature that already exists in the prior art does not distinguish over the art. 
With respect to claim 5, Li discloses a second embodiment (fig 2A; par 39-41) in which the identified one or more power sources comprise more than two power sources (three shown in fig 2a), and wherein the selecting the power source from the identified more than two power sources is based on preference data (par 41, the selection process for fig 2a is the same as 1a), wherein the preference data indicates a preference for at least one of the plurality of power sources over at least another of the plurality of power sources.  
With respect to claim 7, Mann discloses actuating the transfer mechanism, using power provided to the transfer mechanism by the selected power source (VMAX; the combination teaches how this voltage is provided by Li’s selection method), transfers the load from a connection with the first power source to a connection with the second power source (Mann’s 118 entire purpose is to select between the primary/backup power supplies and output one to the load).  
With respect to claim 8, Li teaches what the preference data indicates, as discussed above in the art rejection of claim 4. 
With respect to claim 9, Li discloses wherein analyzing the plurality of power sources comprises: 
sensing, via a voltage sensing module (VDS1, VDS2), a voltage signal for each of the plurality of power sources; 
determining power data for each sensed voltage signal; processing the power data to determine one or more of an amplitude, a magnitude, a phase, or a frequency of each sensed voltage signal (Li determines amplitude for each source); 
comparing, on a per power source basis, the determined one or more of the amplitude, the magnitude, the phase, or the frequency to a threshold amplitude, a threshold phase, or a threshold frequency (Li compares the determined amplitude to a threshold amplitude; see par 31, 34-36); and 
identifying the one or more power sources based on the comparison (SD “identifies” which sources have their amplitudes above a threshold because they’re the ones with a “1” logic signal).  
With respect to claims 10-14 and 16-18, Li, Tomassi and Mann combine to disclose the functional limitations, as discussed above in the art rejection of claims 1-4 and 7-9, respectively.  Tomassi further discloses the system comprises a memory and processing logic (par 118-119).  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tomassi, Mann and Wang (US 9,112,376).
Li discloses selecting a power source, based on the analysis of the power sources and the preference data, and providing its power to a load.  Tomassi discloses the preference data is downloaded to memory.  Mann discloses the load is a transfer switch that uses the selected power as operating power.  The references are analogous, as discussed above.  The combination does not expressly disclose the stage relays of claim 6.  Wang discloses a method of transferring a load between power sources (fig 1-2; col. 3-6), comprising:
connecting the power source (selected by Li) to the transfer mechanism provides power to the transfer mechanism to transfer the load from a connection with a first power source to a connection with a second power source (311 has outputs that indicate operating power is provided to relays 1-7); and
actuating the transfer mechanism, using power provide to the transfer mechanism by (Li’s) selected power source, 
actuates a first stage relay (21, 22)  to connect the selected power source to a second stage relay (23); and 
actuates the second stage relay to connect the selected power source to the transfer mechanism (load 10; see below) via the first stage relay and the second stage relay.  
Wang discloses that a transfer switch is known to use two relay stages.  The combination and Wang are analogous because they are from the same field of endeavor, namely selecting sources to operating a transfer switch.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination (namely Mann’s transfer switch) to have two stage relays, as taught by Wang.  The motivation for doing so would have been to simple substitution of one known device (transfer switch internal circuitry) for another to obtain predictable results.  MPEP §2143(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836